FINAL OFFICE ACTION

Response to Arguments
Applicant's Remarks filed 11/29/2020 have been fully considered but they are not persuasive. The Remarks states that Watanabe does not disclose wherein adaptively altering the parity rotation comprises adaptively altering the parity rotation for a selected portion of the RAID, while using a fixed parity rotation for a remaining portion of the RAID, as recited in the amended claims.  However, the Examiner respectfully disagrees.  Watanabe discloses a fixed parity for parity group PG#1 (4D+1P), which includes stripes Dadr1 and Dadr2 (Figure 6).  Following these two stripes, the parity rotation is adaptively altered to place parity in the storage drive with the largest storage capacity, storage dive #2, for parity group PG#2.  In this manner, Watanabe fully discloses adaptively altering the parity rotation for a selected portion of the RAID, while using a fixed parity rotation for a remaining portion of the RAID, as recited in the claims.

Claim Objections
Claim 5, 12, and 19 are objected to because of the following informalities:  reference to “a selected number of strides” should be “a selected number of stripes.”  Appropriate correction is required.  It is suggested that the same correction should be made to paragraph 52 of the Specification, in order to fix the typographical error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,754,756 to Watanabe et al. (hereinafter “Watanabe”) in view of U.S. Patent Pub. No. 2017/0168738 to Thompson (hereinafter “Thompson”).

Watanabe discloses:
1. A method for more efficiently utilizing storage space in a redundant array of independent disks (RAID), the method comprising:

adaptively altering the parity rotation of the RAID to provide an increased concentration of parity values in storage drives of the RAID having a larger storage capacity compared to storage drives of the RAID having a smaller storage capacity (abstract, column 4, lines 5-14, column 5, line 63-column 6, line 12 and Figures 2, 4), wherein adaptively altering the parity rotation comprises adaptively altering the parity rotation for a selected portion of the RAID, while using a fixed parity rotation for a remaining portion of the RAID (column 3, lines 40-60 and Figure 6 – PG#1 is fixed at RAID component of 4D+1P, and PG#2 has adaptively altered parity rotation, with parity in storage drive #2, which has largest storage capacity).

Watanabe does not disclose expressly providing an increased concentration of parity values in storage drives of the RAID having a larger overall total storage capacity compared to storage drives of the RAID having a smaller overall total storage capacity.

Thompson teaches providing an increased concentration of parity values in storage drives having a larger overall total storage capacity compared to storage drives having a smaller overall total storage capacity (paragraphs 9 and 25, and Figure 3A).



Modified Watanabe discloses:
2. The method of claim 1, wherein adaptively altering comprises adaptively altering the parity rotation to provide a higher concentration of parity values in storage drives having the most residual storage capacity (column 3, lines 40-60 and Figure 6).

3. The method of claim 1, wherein adaptively altering comprises adaptively altering the parity rotation to provide a higher concentration of parity values in storage drives having the least consumed storage space (column 5, line 63-column 6, line 12).

4. The method of claim 1, wherein adaptively altering comprises adaptively altering the parity rotation to utilize a substantially equal amount of storage space in each storage drive of the RAID (column 3, lines 40-60 and Figure 6).



6. The method of claim 1, wherein the storage drives comprise storage drives of differing storage capacity (Figure 6).

Claims 8-13 are a computer program product for performing the identical method as recited in claims 1-6, and are rejected under the same rationale.

Claims 15-20 are a system for performing the identical method as recited in claims 1-6, and are rejected under the same rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Thompson, and further in view of U.S. Patent Pub. No. 2002/0087785 to Milligan et al (hereinafter “Milligan”).

Watanabe does not disclose expressly:
7. The method of claim 1, wherein the storage drives store compressed data.

Milligan teaches a storage drive that stores compressed data (paragraph 56).



Claim 14 is a computer program product for performing the identical method as recited in claim 7, and is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP GUYTON/Primary Examiner, Art Unit 2113